The opinion of the court was delivered by
McEnery, J.
Albert Henderson was convicted under Act 124 of 1874, and Sec. 812, R. S.
He was sentenced to twelve months at hard labor in the penitentiary. He appealed. His defence is that the words “ hard labor ” are not found in the part of the Act No. 124 of 1874 relating to petty larceny.
The act divides larceny into grand and petty larceny. It prescribes the punishment for the latter offence £ ‘ with imprisonment in any parish prison, or in the penitentiary, at the discretion of the court, for not more than two years.”
*643The Act 124 of 1874 does not repeal Sec. 812, R. S.; State vs. Carodine, 28 An. 24.
Section 812 says: “Whoever shall be guilty of larceny shall be imprisoned at hard labor, or otherwise, not exceeding two years.” Judgment affirmed.